department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date ar number rele ase date eo uil nos dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 we received your protest to the proposed adverse determination_letter issued to you and sent your case to our appeals_office the appeals_office attempted to contact you by telephone and by correspondence on several occasions to establish a mutually agreeable time and place to have a conference concerning your case but was unsuccessful in reaching you given that the appeals_office did not receive a response from you within its specified timeframe the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert s choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number tax_exempt_and_government_entities_division date way - department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil nos dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information provided we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you were incorporated under the state non-profit corporation act in date your articles of incorporation include a broad narrative description of your many and varied activities in support of your stated purpose to provide economic and educational tools and information to enable economically educationally and or otherwise challenged individuals and families to financially recover and self-direct their condition and future while helping them make their own decisions as to what is in their best interest according to their means and goals as a further explanation of your purpose your articles also state that up to now the available_resources have been limited to consolidation of payment options and debt settlement representation as a liaison between client families and their creditors in your form_1023 you indicate that your main activity is a debt consolidation program administered through an agreement with another organization engaged in the debt management business you call this program a debt management plan dmp and your website attached states that this is the primary service offered by you and the most highly recommended path to debt freedom recommended ever by banks credit card issuers and lending institutions you describe your dmp as offering clients the ability to make a single monthly payment towards reducing their total unsecured debt load and at much more advantageous parameters in a dmp a debtor deposits money with you each month and you use it to make payments on his unsecured debt included in the plan the creditors may or may not agree to lower the interest rates or waive certain fees you further indicate that you will advise on different programs to determine the best path for each individual client and situations in addition you plan to advise clients about certain loan types or other avenues for financial health and responsibility you advertise another program the debt resolution plan drp you describe this program as a debt management plan that is designed for consumers experiencing high unsecured debt usually credit card it appears to be a debt negotiation program you indicate that completing the program will result in a reduction of debt by percent you advise the debtor to stop payments to creditors and begin depositing those payments in a separate escrow account maintained by an independent escrow company once the debtor pays your set-up fee in full you will begin contacting the clients’ creditors to negotiate a settlement of the debt for an amount less than face value t is not clear that you advise your clients that creditors have no obligation to agree to negotiate the amount a consumer owes in addition it is not clear from the information you submitted whether you engage directly in settlement negotiations with the creditors or whether these negotiations are transacted by a separate company although you haven't described this program in full the federal trade commission ftc see attached ftc facts sheet describes these programs as very risky although you state that you will advise clients about other programs or other avenues for financial health and responsibility you have failed to submit any documentation that you conduct any seminars workshops interactive on-line classes or other educational forums on money management consumer buying budgeting and financial management your statement of revenue and expenditures submitted as part of form_1023 does not reflect any allocated expense for educational activities or materials the information you submitted indicates you obtain clients through word-of-mouth advertising promoting your website and the procurement of leads you hold advertising to a minimum because you've found that traditional advertising does not yield a return sufficient to pass on such a burden to your clients instead your primary source of advertising is your website you have contracted with a marketing and promotion company to help increase hits on the site you also buy leads through various for- profit lead generation companies the leads vary in price and you pay dollar_figure-dollar_figure per lead you also purchased unsold leads from other organizations but ended this practice because it has not been cost effective you have decided to continue to sustain slow steady growth and proceed with yjour current lead-gathering agenda you state in your date letter that you will speak with the client as much as is necessary to determine whether there is a true benefit to the debt management program dmp on average three conversations of approximately minutes each are generally sufficient to answer all questions and determine suitability of the program your initial interview includes a budgeting exercise to determine the funds available for debt repayment the exercise consists of a monthly budget worksheet where customers are asked to provide information on their income assets liabilities and expenses to the extent necessary to determine whether they will qualify for a dmp total income and expenditures are added and subtracted on a sheet with a resulting monthly surplus figure the basic analysis spreadsheet is used to calculate the minimum payment necessary to reduce the client's debt and a determination is then made as to whether the client has sufficient funds to benefit from the program you represent that you will not limit your services to a particular class of people such as minorities low-income or elderly etc there are no limitations of your services except with respect to those individuals and their families who would clearly benefit from those services you advertise that a debtor need not be seriously delinquent to utilize the debt consolidation plan you state that you welcome all those who seek and are capable of appreciating yjour financial expertise’ in your february letter you confirmed that you qualify clients through the dmp basic analysis process the information you submitted and the information on your website attached indicates that the only client who doesn't ‘qualify’ for ylour program would be those who cannot make the minimum monthly payments’ or those who have debts that do not provide benefits under the program secured loans such as mortgages or car loans specifically you indicate that you service an individual’s unsecured debt only and that you cannot work with home mortgages or automobile loans this is confirmed on the faqs page of your website in response to what if am behind on my mortgage your response - you do es not work with secured loans or mortgages your best solution is to contact the lender directly you further indicate that a client that can make the minimum payment and has qualified_debt unsecured debt either sees the many benefits of the program or they don't if the individual who is called does not want to participate in a structured unsecured debt management program or does not meet your parameters for unsecured debt management then we simply shake hands and part friends’ when asked as to whether there were any additional limitations to the availability of your services you stated that there is no qualification schedule to enroll except that a minimum of dollar_figure of unsecured debt should exist to ensure that the program carries true benefit and that the person or family must have income to support the monthly payments and the client must be experiencing some sort of financial stress difficulty in making on-time monthly direct payments you have entered into a contract with an entity that also provides debt management services to handle all processing services related to your dmp these services include the initial setup of debt management clients normal management of the clients’ funds including ach services and creditors paid negotiations with creditors and customer service for clients additional services include proposal management missed payment letters warring and drop letters notification of drops to creditors operation of the for profit on-line bill payment company system and resending and reallocation of partial creditor checks due to errors in account number or name you have described your relationship with the processor as a joint_venture your operations appear to be limited to procuring potential clients and delivering those qualified clients to your processor through the purchase of leads and the operation of a call center to contact those leads you do not directly negotiate with creditors on behalf of your clients to achieve reductions in monthly payment amounts or reduction or elimination of interest rates and penalties you do not directly arrange to forward payment on the debtors’ behaif at mutually accepted times you do not negotiate with creditors on behalf of the debtors by submitting repayment proposals but rather contract for these services with your processor for a fee you are operating solely as an intake office to secure qualified dmp clients for your joint_venture partner you state that your work is performed exclusively over the phone from home offices although when prudent and appropriate you may visit clients in their homes or a mutually agreed-upon venue you anticipate staffing consisting of debt credit counselors this position will require a high school diploma with sufficient experience as a phone engagement representative financial analyst banking accounting finance or previous debt credit counseling experience your employees must complete a training course including professional teleselling skills callers work on an hourly basis telephoning and fielding multiple calls daily although you state that you are not a telemarketer’ the training manual that you have provided is entitled professional teleselling skills opening a call the manual trains the sales caller on issues from providing sensitive listening skills and probing for information to dealing with customer resistance and communicating the product's benefits in return for your operation of the front-end call center on behalf of your processor you will receive a share of the fees generated from the dmp on a monthly basis the processor will determine the number of unique active clients processed a dollar_figure fee will be transferred to the processor's operating account and all remaining funds will be shared between you percent and the processor percent in addition any fair share contribution the processor receives from the creditors in relation to clients you refer to them will be shared with you it is not clear whether these fees are in lieu of or in addition to the fees you initially charge your clients the fees are detailed in your contract and are limited to a dollar_figure enrollment fee and a monthly fee of dollar_figure you add that at no time do you request any voluntary contributions from debtors you also added that there is never a charge for educational material to the debtor it is not clear however whether you provide any material to callers who do not sign up for your dmp in response to questions asking whether your employees will be compensated on a percentage commission basis you indicated that no compensation arrangements have been made with anyone other than the principals of the organization you state that there are specific plans to compensate beyond regularly scheduled payment the nature of y our business is predicated on percentage-based compensation if sales people or sales consultants are ever employed you did not provide any further information regarding any bonus structures or non-fixed compensation arrangements for either your employees or your directors and officers however you have indicated that bonus payments may be made to officers directors highly compensation employees or independent contractors if certain pre-determined revenue goals are reached although you indicated in your submission that you will undertake fundraising mail solicitations personal solicitations foundation grant solicitations and government grant solicitations there is no evidence that you have applied for requested or received any public support your statement of revenue and expenses shows that your income from january has consisted solely of gross_receipts from the fees received from clients and creditors through february your board_of directors consists of persons two of whom are related one director is an accountant and another director is a bankruptcy attorney you indicate that you received start- up and operating capital from the members of your board_of directors you did not detail these financial arrangements nor indicate whether any of these individual have for-profit business endeavors that may benefit from your operations law sec_501 of the code exempts from federal_income_tax corporations organized and operated exciusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in consumer credit counseling service of alabama inc v united_states u s tax cas d d c the court held an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service which had been recognized as exempt under sec_501 in a group ruling is an umbrella organization made up of numerous credit counseling service agencies in this case these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families the professional counselors used only percent of their time for debt management programs they did not limit these services to low-income individuals and families but they provided their services free of charge the court found that the law did not require that an organization must perform its exempt functions solely for the benefit of low-income individuals to qualify under sec_501 nonetheless these agencies did not charge a fee for the programs that constituted their principal activities a nominal fee was charged for the debt management services but was waived when payment would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax cas d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization which held the funds in a_trust account and disbursed the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon voluntary contributions primarily from the creditors participating in the organization's budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code for an organization claiming the benefits of sec_501 exemption is a privilege a matter of grace rather than right 470_f2d_849 cir cert_denied 414_us_864 the applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 the tax_court has stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances to assure that there is not abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 74_tc_531 see also 412_f2d_1197 cert_denied 397_us_1009 furthermore the courts have repeatedly upheld the service’s determination that an organization has failed to establish exemption when the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption peoples prize v commissioner t c memo section dollar_figure of revproc_90_27 1990_1_cb_514 provides that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures an organization that cannot demonstrate to the satisfaction of the service the proposed activities will be exempt may be required to provide a record of actual operations for the service to issue a ruling or determination_letter rationale and conclusion our analysis of the information you submitted does not allow us to conclude that you meet the organizational requirements necessary to show that you are organized exclusively for charitable and educational_purposes moreover you do not satisfy the operational requirements to be recognized as exempt under sec_501 of the code there is no evidence that your primary purpose is to provide financial education to individuals or to the general_public in that you do not have a tailored educational program with a structured educational methodology in place in fact the administrative record demonstrates that you operate for the substantial non- exempt_purpose of selling dmp and debt settlement services to the general_public in addition you have not shown that you operate for exclusively charitable and educational_purposes rather than for purely private purposes your articles of incorporation state purposes that are both broad and vague your purposes include consolidation of payment options and debt settlement representation these are purposes that are not inherently charitable and are often achieved in a commercial manner therefore you have not established that you are organized exclusively for exempt purposes within the meaning of sec_501 see sec_1_501_c_3_-1 of the regulations based on the information you submitted you have not established that you operate for educational_purposes within the meaning of sec_501 training an individual to develop his capabilities or instructing the public on subjects useful to the individual and beneficial to the community are both educational_purposes recognized as exempt see sec_1 c - d of the regulations financial counseling could be carried out as an educational activity consumer credit counseling service of alabama inc v united_states and revrul_69_441 supra while education is a broad concept the service and the courts require an organization to have a substantial educational program not a non-educational program with some random educational features the information you have submitted provides no basis for us to conclude that you offer either education to the public on subjects useful to the individual and beneficial to the community or training to the individual you failed to substantiate that you follow an educational methodology in operating either your dmp or drp you failed to provide any evidence that either your dmp or drp is an incidental adjunct to a substantial and substantive program of public education and individual counseling your discussion with clients does not appear to include any educational material or counseling component you have not demonstrated that you conduct seminars workshops interactive on-line classes or other educational forums on money management consumer buying budgeting and financial management you have provided no evidence that you provide individual counseling or additional educational activities after you sell a dmp in fact your contract with your processor seems to preclude ongoing educational activities upon completing the sale your statement of revenue and expenses reflects no expenditures related to educational activities your primary focus is the sale of your dmp and drp rather than the provision of substantial education to your clients the activities you have described are completely different from those found to be providing community education and individual training by the court in consumer credit counseling service of alabama inc v united_states supra you are also unlike the organization described in revrul_69_441 supra that organization aided low-income individuals and families by providing them with individual counseling and if necessary by establishing budget plans you represent that you will not limit your services to a particular class of people such as minorities low-income or elderly etc you state that you welcome all those who seek and are capable of appreciating your financial expertise and can pay your fees in addition the information your submitted is insufficient to establish that you are not operated for a substantial non-exempt commercial purpose this is reflected in the fact that your revenue will come exclusively from fees charged to clients and creditors for enrollment in dmps and drps you pay a commercial company to market and promote your website to increase hits on the site you purchase leads through several for-profit lead generating companies you limit your responsibility for managing your dmps and drps to that of merely selling the products while you have contracted out all other processing and customer service responsibilities to another company for a percentage of the fees generated you will train your employees in the art of teleselling and plan to compensate them and your upper management based on a percentage of the business they generate your financial structure does not resemble that of a typical charity of your funding will come from donations from foundations private corporations and individual contributions you have failed to provide evidence that you received such donations or that you have a substantive plan to solicit these types of donations your funding comes entirely from fees from the sale of dmps and drps both client fees and creditor fees the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes see better business bureau_of washington d c purpose inc v united_states supra you appear to have a substantial non-exempt commercial although you state that part lastly rather than being representative of a broad cross-section of the community your board_of directors is controlled by four directors two of whom are related to each other and at least one director who appears to have a related business_interest you have received financial assistance from family members who are related to insiders to the corporation you indicated that you plan to compensate these individuals on a commission basis as is customary in the debt management business the composition of your board presents an obvious and inherent conflict of interest your board members will have ultimate control_over all decisions related to compensation and other financial matters that will affect their financial interests thus you have failed to establish that you serve a public rather than a private interest and that your income will not inure to the benefit of private individuals see sec_1_501_c_3_-1 of the regulations because much of the information you provided is nonspecific and vague it does not meet the burden of showing that your activities and operations are such that you are entitled to recognition of exemption under sec_501 see christian echoes national ministry inc nelson and revproc_90_27 supra you have failed to describe your operations in sufficient detail to show that you are furthering an exclusively educational purpose you failed to provide any documentation to establish that you engage in a substantial educational program and failed to clearly and fully explain how your operating a telephone call center to procure dmp clients for your joint_venture processor furthers charitable purposes you have not provided sufficient information and documentation to clearly establish that you will be operated for public rather than private purposes lastly you failed to provide adequate documentation of the financial transactions including compensation between you and members of your board_of directors to permit us to conclude that you are not operated for the private benefit of private individuals and that your income will not inure to private individuals accordingly we conclude that you are not organized or operated exclusively for exempt purposes within the meaning of sec_501 of the code and you do not qualify for exemption under that section you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues lf an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for a declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service exempt_organizations p o box cincinnati oh internal_revenue_service exempt_organizations main street cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if sincerely if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosures attachment a website address ftc facts for consumers date lois lerner director exempt_organizations rulings agreements
